DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-9, 11-12 and 16-23 are pending.
 Claims 1-8 and 16-23 are under consideration.
Claims 9 and 11-12 are withdrawn. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
All rejections from the previous Official Action are withdrawn. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 8 and 16-19, 21-23  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 8,003,152 (XIONG) view of Sarkar, Thermal Gelation Properties of Methyl and Hydroxypropyl Methylcellulose, Journal of Applied Polymer Science, Vol. 24,1073-1087 (1979) (SARKAR). 
Claim 1 recites a composition containing cellulose and glucomannan. The composition is as follows:
(a)    natural gum comprising a polysaccharide hydrocolloid (al) containing mannose repeating units;
(b)    carrageenan;

(d)    water (i.e., water is optional),
wherein the weight ratio of carrageenan (b) to polysaccharide hydrocolloid (al) ranges from 0.1:1 to 0.8:1.  
 The weight ratio of cellulose ether (c) to polysaccharide hydrocolloid (al) is at least 0.02:1. 
XIONG teaches (a)    natural gum comprising a polysaccharide hydrocolloid (al) containing mannose repeating units in form of konjac (col. 6, lines 63-68); (b)    carrageenan is added in the form of a first supporting agent at col. 8, lines 14-16; and (c)    carboxymethylcellulose (i.e., an ether, R-O-R’ cellulose) is added as a second supporting agent at col. 8, lines 17-20.
XIONG teaches that the konjac comprises 30% to 90% by weight of the composition.  The first supporting agent which can be carrageenan comprises from 10% to 80% by weight of the composition the second supporting agent in  which carboxymethylcellulose is preferred comprises up to 50% by weight of the composition. Thus, the weight ratio of carrageenan to konjac (i.e., the polysaccharide hydrocolloid) can be in a ratio as little 0.11:1 (90% konjac to 10% carrageenan) and in amounts where the carrageenan exceeds the konjac. This encompasses the claimed range of from 0.1:1 to 0.8:1.   With the amount of carboxymethylcellulose in amounts up to 50%, the weight ratio of carboxymethylcellulose (i.e.., cellulose ether) to konjac (i.e., gum polysaccharide) at least 0.02:1 (i.e., 50% to 30% to 50% konjac).  
XIONG does not teach or specifically exemplify a composition that consists of (a), (b) and (c).  However, it would have bene obvious to provide such a composition with the claimed ingredients, as XIONG does teach that the konjac, first supporting agent and second supporting agents act together to provide improved gelling, thickening, stabilizers and or other textural modification of food products (col. 6, lines 45-50). 
XIONG is silent as to using other types of celluloses. 

    PNG
    media_image1.png
    720
    1300
    media_image1.png
    Greyscale

	It would have been obvious to one skilled in the art modify XIONG with the celluloses of SARKAR, as SARKAR also teaches that these cellulose have gelling properties in foods. 

Claim 2 recites that the weight ratio of cellulose ether (c) to polysaccharide hydrocolloid (al) ranges from 0.6:1 to 1.1:1. Claims 3 recites that the weight ratio of carrageenan (b) to polysaccharide hydrocolloid (al) ranges from 0.6:1 to 1.2:1, and the weight ratio of cellulose ether (c) to polysaccharide hydrocolloid (al) ranges from 0.5:1 to 1.3:1.



Claim 4 recites that the polysaccharide hydrocolloid (al) is a glucomannan, galactomannan, or a mixture thereof. XIONG teaches that the konjac contains glucomannan (col. 5, lines 15-20). 

Claim 5 recites that the natural gum (a) is konjac gum, fenugreek gum, guar gum, tara gum, locust bean gum, or mixtures thereof. XIONG teaches that the gum is konjac (col. 6, lines 63-68).

Claim 16 recites that the natural gum (a) is konjac gum. 
XIONG teaches that the gum is konjac (col. 6, lines 63-68).


Claim 17 recites that the weight ratio of cellulose ether (c) to polysaccharide hydrocolloid (al) ranges from 0.1:1 to 15:1. Claims 18 recites that the weight ratio of cellulose ether (c) to polysaccharide 
As to claims 17-19, XIONG teaches that the konjac comprises 30% to 90% by weight of the composition.  The first supporting agent which can be carrageenan comprises from 10% to 80% by weight of the composition the second supporting agent in  which carboxymethylcellulose is preferred comprises up to 50% by weight of the composition. Thus, the weight ratio of carrageenan to konjac (i.e., the polysaccharide hydrocolloid) can be in a ratio as little 0.11:1 (90% konjac to 10% carrageenan) and in amounts where the carrageenan exceeds the konjac (i.e., a ratio of carragenan to konjac greater than 1:1).   Moreover, carboxyl methylcellulose can be present in amounts greater than the konjac (e.g., when the konjac is an amount of 30%). This provides a  carboxymethylcellulose (i.e., cellulose ether) to konjac (i.e.,  gum polysaccharide) ratio greater than 1. This provides ranges that overlap those recited in claims 17-19. 

Claim 21 recites that the natural gum (a) is konjac gum, locust bean gum or a mixture thereof.
XIONG teaches that the gum is konjac (col. 6, lines 63-68).

Claim 22 recites that the hydroxypropyl methylcellulose has an average degree of substitution DSmethyl of from 1.4 to 2.5, a molar degree of substitution MShydroxypropyl of from 0.1 to 0.4, and a viscosity of from 20 to 100 mPa-s measured as a 2 % by weight aqueous solution by a Brookfield LVT viscometer (3# spindle, testing speed 50 rpm) at 25°C.
Claim 23 recites that the methylcellulose has an average degree of substitution DSmethyl of from 1.4 to 2.2, and a viscosity of from 13,000 to 70,000 mPs measured as a 2 % by weight aqueous solution by a Brookfield LVT viscometer (3# spindle, testing speed 50 rpm) at 25°C.
XIONG is silent as to using other types of celluloses. 

    PNG
    media_image1.png
    720
    1300
    media_image1.png
    Greyscale

	It would have been obvious to one skilled in the art modify XIONG with the celluloses and viscosities of SARKAR, as SARKAR also teaches that these cellulose have gelling properties in foods. 

Claims 6, 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over XIONG and SAKAR as applied to claims 1-5, 16-19, 21  above, and further in view of JP2009028003.  A translation of JP2009028003 is provided. 
XIONG and SAKAR do not specify the type of carrageenan used or that a gelling agent can be combined with protein.  

As to claims 6 and 20, the last paragraph on page 4 of the translation teaches that that kappa-carrageenan can be combine with other gelling agents as it has a desirable melting point.
It would have been obvious to modify XIONG to incorporate kappa-carrageenan, as JP2009028003 teaches that it can be combined with other gelling agents due to its desirable melting point.


Claim 8 recites that the edible binder blend consists of 1 to 99 % by weight of the edible composition of claim 1 and 1 to 99 % by weight of protein. 
JP2009028003 also teaches that an edible gelling agent can be added with other food products such as proteins. The content of the gel-like material is preferably 3 to 50 parts by weight, and more preferably 5 to 30 parts by weight with respect to 100 parts by weight of protein based products such as meat (see last two paragraphs of pg. 4 of translation). 
Thus, it would have been obvious to modify XIONG to include the composition in meats as JP2009028003 teaches that gelling agents can serves as edible binders in protein/meat products.  It also would have been obvious to include that binder in an amount to 1 to 99 % by weight of protein as JP2009028003 teaches that the gel-like material is preferably 3 to 50 parts by weight to such products. 




Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
The applicant argues that Xiong merely taught the combination of konjac/carrageenan/CMC. Xiong failed to teach or fairly suggest any cellulose ethers other than CMC.
However, XIONG is now cited in combination with SAKAR. 
 	The applicant also argues that CMC is substantially different from MC/HPMC.  MC and HPMC are known to gel.  CMC is the nongelling type. (See Sarkar, page 1083, lines 2-3). Moreover, CMC is ionic whereas HPMC and MC are non-ionic. However, all of the ingredients are binders. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). **
	The applicant also argues that Xiong merely disclosed that konjac comprises 30% to 90% by weight of its composition, its composition comprises at least one first supporting agent which comprises from 10% to 80% by weight of the composition, and carrageenan is merely one of many candidates for the first supporting agent. (See Xiong, column 8, lines 24-25 and 29-34). Therefore, the konjac/carrageenan ratio disclosed by Xiong is very broad.  In this regard, applicant submits that the claimed narrow range (from 0.4:1 to 1.4:1) of the ratio of carrageenan (b) to polysaccharide hydrocolloid (al) is critical to the binding property of the claimed composition. Inventors discovered through experiments that within the claimed ratio of 0.4:1 to 1.4:1, the combination of carrageenan with the polysaccharide hydrocolloid (al) showed synergistic effects as a binder. (See specification of the present application, page 8, lines 6-9, and Tables 1, 2, 5 and 6, IE M3 and IE M4 in comparison with CE M12 and CE M13).
However, as noted above, applicant is combining ingredients all known to be binders. Thus, the ingredients are all known for the same purpose.  It would be obvious to vary the ingredients to modify binding properties. 
It is also noted that the applicant’s IE and M3 and M4 examples are very narrow range and do not represent applicant’s range despite applicant’s assertions. M3 and M4 are as follows:

    PNG
    media_image2.png
    628
    660
    media_image2.png
    Greyscale

  As shown above, the examples are limited to the same ingredients with no indication as to how the examples vary. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799